DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/202 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
2.	As previously noted, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/426,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
fails to provide support for at least claims 2, 6-8, 17-21, 23, and 31.  As such, the effectively filed date of these claims (if supported by the instant disclosure) is that of the instant application:  11/28/2017.

Claim Analysis
3.	As previously noted, the claims recite in part that the composite active material particles comprise “another material” (claim 1).  It is noted that while the term does not exist within the instant specification, a composite by definition is made of multiple elements, compounds, constituents, etc. such that there is intrinsically “another component” as part of the disclosed composite active material particles in addition to the defined active material.  It is noted that the “another material” as claimed is not limited in any manner in claim 1, and thus reads on any element, compound, constituent, etc. with the exception that it cannot be the identical element selected for the active material.  The instant disclosure teaches examples of said (nano)composite particles including at least the following:

    PNG
    media_image1.png
    361
    347
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    208
    347
    media_image2.png
    Greyscale

Applicant’s comments are also helpful in terms of clarification of the record for what “another material” is and how it is supported (see pages 8-9 of the response filed 12/15/2020):
“In order to avoid dispute on this issue, the composite particle as amended recites a combination of the active material and “another material” (e.g., an inactive material, a material that undergoes less volume expansion than the active material, etc.).  Various examples of the “another” material are provided in the Specification, such as C, metal, ceramic, polymer, e.g.:  [P38 of provisional application).  

Claim Rejections - 35 USC § 112
4.	The prior Office rejection of claim 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn given the limitation rejected has been removed from the claim. 
The prior Office rejection of claim 31 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn given the limitation rejected has been removed from the claim. 

5.	Claim 1, and thus dependent claims 3-26, and 28-31, and claim 20, and thus dependent claim 21, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 
	Claim 1 has been amended to recite the following as shown below:

    PNG
    media_image3.png
    352
    675
    media_image3.png
    Greyscale

	There are multiple issues with respect to support of the language presented:
A)  The disclosure fails to provide support that the composite active materials each comprise “one or more pores” as amended into the claim.
	At best, the portion relied upon (see response filed 1/31/2022, reproduced below) in the response, teaches “porous composites”  but does not define whether there is a single pore or multiple pores:

    PNG
    media_image4.png
    205
    590
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    121
    604
    media_image5.png
    Greyscale


Accordingly, the feature that the composite active material particles each requiring “one or more pores” is not supported by the instant disclosure.  For example, the composite active material particles that are disclosed as porous composites could be one in which there is only a single pore.  Such an embodiment would not provide support for the option of “one or more pores.”  Alternatively, the composite active material particles that are disclosed as porous composites could be one in which there are a plurality of pores.  Such an embodiment would not provide support for the option of “one or more pores.”  Given the disclosure is entirely silent with respect to the specific pore structure of the porous composites, the feature of “one or more pores” as presented in the claims is not supported.
B)	The language added of “one or more nanostructures or nanoparticles” is not supported by the disclosure.  The disclosure fails to explicitly teach that there are one or more nanostructures as claimed.   Similar to the feature of “one or more pores” the issue is that the disclosure only every teaches that the porous composites comprise nanostructured Si which could be only 
It is noted that the disclosure does teach that the porous composites comprise “nano-sized Si particles” such that “one or more nanoparticles” is considered supported.
C)  	Claim 1 recites the following language:
	“…composite active material particles that each comprise one or more pores, an active material arranged as one or more nanostructures or nanoparticles and another material, the active material…”
6
The disclosure fails to provide support that the active material is arranged as one or more nanostructures or nanoparticles and another material.  The issue is that the language can be interpreted in one of two ways due to lack of an Oxford/serial comma which leads to confusion as well as an embodiment that does not meet the written description requirement.  It is not clear if the composite active material particles are required to each comprise:  
1) one or more pores, 2) an active material arranged as 2a) one or more nanostructures or 2b) nanoparticles and another material; or
1) one or more pores, 2) an active material arranged as 2a) one or more nanostructures or 2b) nanoparticles, and 3) another material.
Given the first option is not supported by the disclosure, the language is rejected for introducing new matter.  
	Claim 20 was amended as follows in the claim set filed 9/23/2020:

    PNG
    media_image6.png
    99
    634
    media_image6.png
    Greyscale


composite active material particles OR the active material that is part of the composite active material particles.
	Appropriate correction is required.  

6.	Claim 1, and thus dependent claims 3-26, and 28-31, claim 20, and thus dependent claim 21, claim 22, and claim 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following language:
	“…composite active material particles that each comprise one or more pores, an active material arranged as one or more nanostructures or nanoparticles and another material, the active material…”

The language is indefinite given it can be interpreted in one of two ways due to lack of an Oxford/serial comma which leads to confusion.  It is not clear if the composite active material particles are required to each comprise:  
1) one or more pores, 2) an active material arranged as 2a) one or more nanostructures or 2b) nanoparticles and another material; or
1) one or more pores, 2) an active material arranged as 2a) one or more nanostructures or 2b) nanoparticles, and 3) another material.
Claims 20, 22, and 23 each individually recite that the composite active material particle(s) are substantially spherical in shape rendering each claim indefinite because there is substantially spherical (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
It is noted that the use of approximation terms or terms of degree such as “substantially” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed.  Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  Accordingly, the meaning applied to “substantially spherical” is not made clear as neither the specification nor the prior art provides a standard allowing for one of ordinary skill in the art to understand the scope of the term such that each of claims 20, 22, and 23 are rendered indefinite.
Claim 20 recites “the composite active material particle” (singular) which fails to invoke proper antecedent basis to the “the composite active material particles” as presented in claim 1.
Appropriate correction is required.  With respect to the issue of claim 1, given the only option that is supported is the latter option, the claims will be examined for compact prosecution 

Claim Rejections - 35 USC § 103 
7.	The rejection of claims 1, 3-4, 8, 12-13, 17, 23-25, and 28-30 under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Wang et al., “Nano-sized SiOx/C composite anode for lithium ion batteries,” J. Power Sources 196 (2011) 4811-4815 (copy previously provided) is withdrawn in view of the amendments made.   All rejections pending from this are also withdrawn. 

8.	Claims 1, 3-4, 8, 12-13, 17, 23-25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573).  
	Regarding claim 1, Hao teaches an anode material composition for a metal-ion battery (P2-3, 12-15; not limited to full disclosure), comprising
a second layer 24 (“an active material coating”) comprising a high energy density material 26 that each may be a silicon material such as silicon (Si), silicon oxide (SiOx) (i.e., “composite active material particles 26 that each comprise an active material (silicon) and another material (oxygen that makes up the oxide portion of SiOx) (P15, 19) [alternatively the higher energy density material 26 (“composite active particles”) each may be a silicon alloy or a silicon/germanium composite (P19) in which case the alloying metal of the silicon alloy would be the “another material” or the germanium of the silicon/germanium composite would be the “another material”];

a first layer 20 having a porosity between 20-40% that comprises a carbon material and conductive additives (“porous conductive interlayer comprising pores”) (P15-20; claim 19), the first layer 20 (“porous conductive interlayer”) coupling the second layer 24 (“active material coating”) to the current collector 14 (see Fig. 2),
wherein the claimed range (10-97 vol.%) of porosity for the first layer 20 (“porous conductive interlayer) overlaps with the taught porosity range of Hao (20-40% - intrinsically a volume percentage as porosity by definition is a ratio of the volume of voids or pore space divided by the total volume) (P20, 23) such that a prima facie case of obviousness exists for the range claimed (see MPEP § 2144.05).  Figure 2 of Hao is reproduced below and annotated for convenience:

    PNG
    media_image7.png
    275
    670
    media_image7.png
    Greyscale

Hao is silent as to the composite active material particles 26 each comprising one or more pores, and the active material arranged as one or more nanostructures or nanoparticles as claimed.  In the same field of endeavor, Li teaches analogous art of an anode material for a rechargeable lithium-ion battery, and teaches a conformal graphene-encapsulated material particles (“composite active material particles”) including particles of a material, such as silicon or other energy storage material including one or more of carbon, graphite, silicon (Si), SiO, 2, tin, and tin oxides, and hollow, encapsulating structures in the form of graphene cages, wherein one or more particles are disposed within each graphene cage (P30), wherein the conformal graphene-encapsulated material particles each comprise a void or empty space inside the graphene cage to allow for expansion of the battery electrode material (P31) (i.e., “one or more pores” as claimed, or as supported by the specification, “is porous”), an active material (Si, SiO, SiO2, tin oxide, etc.) arranged as one or more nanostructures or nanoparticles (“the battery electrode material can be provided as nano-sized particles, nanowires, nanotubes…” – P30), and “another material” (interpreted as any of the graphene cages, the carbon utilized as part of the encapsulated material (P30), or the oxygen (O) portion of SiO or SiO2, etc.) (P27-31; not limited to entire disclosure).  
Li teaches while silicon (Si) (as utilized in Hao) is an attractive anode material for lithium-ion batteries, challenges arise due to the large volume expansion of Si causing mechanical fractures, loss of inter-particle electrical contact, and repeated chemical side reactions with an electrolyte, wherein the embodiment taught by Li addresses these issues given the graphene cage imparts its mechanical strength and electrical stability to the encapsulated Si and confines the expansion and fracture of the Si particles while remaining intact (P10, 28, 30), while the provided void/empty space inside the graphene cage allows for the expansion of the encapsulated material (P31).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the high energy density material 26 (“composite active material particles”) that may be a silicon material such as Si, silicon oxide (SiOx), or silicon alloy of Hao (P19) with the conformal graphene-encapsulated material particles (“composite active material particles”) of Li that not only include a silicon material (Si), SiO, 2, (P30) but also a hollow, encapsulating structure in the form of graphene cages given Li teaches that silicon (Si) as an anode material for lithium-ion batteries has the challenges enumerated above (P10), and that the conformal graphene-encapsulated material particles (“composite active material particles”) of Li address these issues and provides the predictable results of improved mechanical strength, electrical stability, and avoidance of electrolyte interactions to the Si electrode materials particles (P10, 28, 30), wherein the substituted material of Li has all of the structure recited in the claim for the composite active material particles as detailed above.
Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07).  
Therefore, the finding of obviousness is two-fold given 1) it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the prima facie obviousness determination (MPEP 2144.07).
Regarding claim 3, Hao as modified by Li teaches wherein the substituted/selected 
conformal graphene-encapsulated material particles (“composite active material particles”) comprise the silicon for the active material (P30).
Regarding claim 4, Hao teaches wherein the second layer 24 (“active material coating”) comprises carbon nanotubes as conductive additives (P19).
Regarding claim 8, Hao teaches wherein the current collector may comprise stainless steel (P19).
Regarding claim 12, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises carbon (P17).
Regarding claim 13, Hao teaches the first layer 20 (“porous conductive interlayer”) comprises carbon nanotubes (P17).
Regarding claim 17, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same composition; however, the Courts have held that the a rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24  in view of the rationale “Obvious to try” – Choosing from a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success (MPEP 2143, Exemplary Rationale E) given in the instant scenario, there is a need to select binder materials for each of the layers 24, 20 of Hao, wherein in the context of potential solutions for comparative binder selection between the layers, there are only two solutions:  the binders will either be the same or different; wherein one of ordinary skill in the art could have pursued these two options with a reasonable expectation of success, especially given that other materials of the layers (the carbon materials) are explicitly taught as being the same or different (P19).  
Regarding claim 23, Hao as modified by Li teaches wherein the substituted/selected 
conformal graphene-encapsulated material particles (“composite active material particles”) particles are substantially spherical in shape (Figs. 1 3-5b-c, 7).
Regarding claim 24, Hao as modified by Li teaches wherein the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) particles are nanocomposite active material particles (i.e., the outer lateral dimensions of the graphene cages is disclosed in multiple ranges including nanometer dimensions such as “about 10 nm to about 200 nm,” among others – P30).
Regarding claim 25, Hao teaches wherein first layer 20 (“porous conductive interlayer”) may comprise graphene and carbon nanotubes (P17) which are intrinsically 2D and 1D particles.    
Regarding claim 28, Hao teaches wherein the pore fraction of the first layer 20 (“porous conductive interlayer”) is between 20-40% (P20, 23; claim 19) which overlaps with the claimed range (30-85 vol.%) such that a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 29, Hao as modified by Li teaches wherein the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) comprises “another material” [any of the graphene cages, the carbon utilized as part of the encapsulated material (P30), or the oxygen (O) portion of SiO or SiO2, etc.) (P27-31).
These are the same materials taught for the composite active particles of the instant disclosure (P52-54), and thus, it is considered intrinsic that these materials exhibit the feature claimed.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).  Furthermore, the feature claimed in terms of the graphene cages being “the another material” is illustrated in Fig. 1 which compares the volume expansion of the pure form of active material against the composite active material particle.
Regarding claim 30, Hao as modified by Li teaches wherein the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) comprises “another material” that may be interpreted at least as any of the graphene cage or the carbon utilized as part of the encapsulated material (P30) (P27-31) such that the “another material” comprise carbon as claimed.  In the instance there is a mixture of one or more of Si and tin or tin oxide as the energy storage encapsulated therein (taught at P30 by “one or more of…”), then the “another material” comprises a metal as claimed.  

5 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Kimura et al. (US 2016/0344015).
Regarding claim 5, Hao teaches the second layer 24 (“active material coating”) comprises conductive additives (P19), but fails to disclose an amount or range to be added (claimed range is less than 2 wt. % conductive additives relative to all components of the active material coating).  
In the same field of endeavor, Kimura teaches analogous art of an anode containing silicon-containing particles to which conductive additives are included, and that the content of the conductive additive with respect to the total amount of the active material layer 102 is preferably greater than or equal to 1 wt% and less than or equal to 10 wt%, and more preferably 1-5 wt% (P196).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize 1-10 wt%, more preferably 1-5 wt% of the  conductive additives of Hao (P19) given Kimura teaches an analogous anode composition and that this is a suitable range for the conductive additives (P196).

10.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Sawa et al. (US 2016/0204431).
Regarding claim 6, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao fails to disclose 
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current collector, wherein the current collector is a copper alloy foil with a composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may comprise one or more metals including copper, nickel, etc. that specified by Sawa having the composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46) as the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 7, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach that the nickel is in amount from 0.5 wt. % to 100 wt. % relative to all components of the current collector; however, it is noted that the range essentially covers all possibilities (except for some value greater than 0 to less than 0.5%).  
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may comprise one or more metals including copper, nickel, etc. that specified by Sawa having the composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46) as the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.

11.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Douglas et al. (US 2009/0317710).
Regarding claim 9, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach the current collector is a composite material comprising a plurality of layers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material comprising a plurality of layers (i.e., a polymer substrate coated with dispersions of conductive nanoparticles), the construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of Douglas constituted of a plurality of layers in place of the metal foil of Hao in view of the advantages described above and within the disclosure of Douglas (P14, 19, 32-43; not limited to full disclosure). 
Regarding claim 11, Hao fails to teach wherein the current collector comprises one or more mechanical reinforcement additives comprising nanowires, nanotubes, nanoflakes, or nanofibers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material in which carbon nanotubes (“mechanical reinforcement additives”) are utilized in a coating applied to a substrate, the achieved current collector structure construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the application (P19), as well as chemical resistance to electrolytes and acids (P32), in conjunction with other numerous advantages over metal current collectors as detailed at P34-36 and P40-43.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of Douglas including a carbon nanotube coating layer (“mechanical reinforcement additives”) in place of the metal foil of Hao in view of the advantages described above and within the disclosure of Douglas (P14, 19, 32-43; not limited to full disclosure). 

s 10, 14-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Kawakami et al. (US 2010/0323241).
Regarding claim 10, Hao fails to disclose the current collector 14 is a porous material comprising pores as claimed.   In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Kawakami teaches wherein the current collector may be a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) (P80).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the known construct of a current collector having the form of a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) as taught by Kawakami (P80) for the current collector 14 of Hao in order to provide the predictable result of a light-weight electrode.  Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 14, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises a binder including “any commercially available binder known to those skilled in the art.”  Hao does not explicitly teach the binder is a polymer.
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Kawakami teaches wherein the conductive buffer layer 208 (“conductive interlayer”) comprises at least one binder of an organic polymer (P82-85).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of an organic polymer given Kawakami teaches an analogous construct including conductive buffer layer 208 (“conductive interlayer”) that comprises at least one binder that is specified as organic polymer (P82-85). The Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 15, Hao as modified by Kawakami teaches wherein the one or more polymers comprise polyvinyl alcohol or an electrically-conductive polymer (P77-79; 82-85).
Regarding claim 16, Hao as modified by Kawakami teaches wherein the one or more polymers comprise a co-polymer or a mixture of two or more polymers (P77-79; 82-85).
Regarding claim 17, note this is an alternative rejection from the one presented above.  Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same composition; however, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97), wherein the active material coating comprises a first binder and the interlayer comprises a second binder having the same composition as the first binder “because then the interface of the buffer layer and the main active material layer is formed continuously” (P59) .
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24 given Kawakami teaches an analogous construct and that it is a known technique to provide the active material coating and the interlayer with first and second binders that have the same composition (P59, 77-79; 82-85), wherein such a technique provides the predictable result of allowing the binder within the layers to have the same properties such as expansion/contraction and “because then the interface of the buffer layer and the main active material layer is formed continuously” (P59, 85) .
Regarding claim 18, Hao as modified by Kawakami teaches wherein the first binder and the second binder comprise the same polymer (P77-79; 82-85).
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Similar to Hao, Kawakami teaches the buffer layer (“conductive interlayer”) is applied onto a current collector and further details the means by which this is done (P82-85).  The powdering conductive material (that may also be carbon), a binder, and a solvent for the binder are mixed, kneaded to prepare a slurry of the mixture, and then applied to the current collector, dried, and pressed (P83).  Given the use of a solvent for the binder (83), the binder intrinsically dissolves, chemically binds to the conductive material and the surface of the current collector when applied, and maintains this chemical bonding once the solvent is removed/dried.  Thus, Kawakami teaches a method which intrinsically provides for the analogous buffer layer (“conductive interlayer”) to be chemically bound to the current collector.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known buffer layer (“conductive interlayer”) application method as taught by Kawakami when forming the first layer 20 (“porous conductive interlayer”) on the current collector 14 as taught by Hao (P17-18) such that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the current collector 14 via the binder in order to provide the predictable result of maintaining the required connection between the .  

13.	Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Wang et al. (US 2010/0291442).
Regarding claim 19, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach that each of said layers 24, 20 comprise at least one water-soluble layer that has a degree of hydrolysis greater than 94%.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, includes a vinyl-based polymer such as polyvinyl alcohol (intrinsically a water-soluble polymer binder) that may be greater than 50/60/70/80/90/95/99% hydrolyzed (i.e., including varying amounts of hydroxyl groups as taught by Wang) given the hydroxyl groups may provide good adhesion to a conductive support and may cause the polymer to be less soluble in the electrolyte (P49).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the first and second binders of Hao that of the PVA polymer binder (“water-soluble polymer binder”) of Wang having a degree of hydrolysis of greater than 50/60/70/80/90/95/99% in order to achieve the desired adhesion to the current collector and among the layers and to further vary the solubility of the PVA resin in the prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, with respect to the degree of hydrolysis, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Lastly, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, is a polymeric composition that facilitates electric conduction and adhesion and may be designed of a polymer having hydroxyl functional groups such that there is adhesion (i.e., “chemical bonding”) between the electroactive layer and the current collector via the primer layer (P24, 30; full disclosure).  Alternatively, intermediate layer 28 may be positioned between the first primer layer 24 (“conductive interlayer”) and the conductive support 22 (“current collector”) that can be a plasma treated layer, an ionic layer, and is chosen for its electrical conductivity and 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of the polymeric composition having hydroxyl functional groups of Wang’s analogous primer layer such that there is adhesion (i.e., “chemical bonding”) between the electroactive layer and the current collector via the primer layer (P24. 30; full disclosure).  Alternatively, and/or in conjunction with the above, it would have been obvious to one having ordinary skill in the art to provide Wang’s intermediate layer 28 between Hao’s first layer 20 (“porous conductive interlayer”) and current collector 14 such that the components are chemically bonded to one another via said intermediate layer 28 in order to promote adhesiveness between the layers.  

14.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Friend et al. (US 2018/0069234)  and Roder et al, “Simulating the Impact of Particle Size Distribution on the Performance of Graphite Electrodes in Lithium-Ion Batteries,” Energy Technology, 02 Dec. 2016, 1588-1597 (copy previously provided). 
Regarding claims 20 and 21, Hao as modified by Li teaches wherein the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) particles are substantially spherical in shape (Figs. 1 3-5b-c, 7), but fails to disclose that they have a particle size distribution with a coefficient of variance that is less than 0.2 (claim 20) or less than 0.1 (claim 21).
k (p. 1593) and teaches that the best electrode performance is obtained for particle size distributions with large k and small λ values, that is, narrow distributions with small mean particle radii (p. 1593), the desired narrow distribution of particle size as taught by Roder lending itself to a small coefficient of variance (i.e., the narrower the distribution of particle size, the smaller the coefficient of variance).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) particles as having a narrow particle size distribution (i.e., a small coefficient of variance) in view of the teachings of Friend and Roder as detailed above in order to enable formation of electrode layers of uniform thickness and density (Friend:  P14), and to achieve the best electrode performance (Roder:  p. 1593).  
Although a specific range is not taught for the coefficient of variance, a person of ordinary skill in the art is directed by the prior art to control the particle size distribution to be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

15.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Kawaji et al. (US 2016/0329539).
Regarding claim 22, Hao as modified by Li teaches wherein the substituted/selected conformal graphene-encapsulated material particles (“composite active material particles”) particles are substantially spherical in shape (Figs. 1 3-5b-c, 7), and are arranged to form a colloidal crystal structure having a grain size (Figs. 6-7), but fails to teach that the grain/particle size is greater than 50% of the active material coating thickness.  In the same filed of endeavor, Kawaji teaches analogous art of a lithium secondary cell and that the particle diameter of each of the negative electrode active material particles 62 is defined so as to be the thickness of the negative electrode mixture layer 60 or less (i.e., 100% of the thickness or less) (P43).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the aggregated particles of modified Hao/Li to have a particle diameter (i.e., grain size) that is defined so as to be the thickness of the negative electrode mixture layer 60 or less (i.e., 100% of the thickness or less) (P43) given the technique .

16.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) in view of in view of Li (US 2016/0365573) as applied to at least claim 1 above, and further in view of Zhamu et al. (US 2010/0173198).
	Regarding claim 31, Hao teaches the first layer 20 (“the porous conductive interlayer”) comprises a carbon material 22 that can include one or more of graphene, graphite, carbon nanotubes, carbon black, hard carbon, soft carbon, and any other carbon materials known to those skilled in the art (P17). Furthermore, Hao teaches that the first layer 20 (“the porous conductive interlayer”) can further include a conductive additive such as any commercially available conductive additive known to those skilled in the art (P17).
	Thus, while Hao teaches that the first layer 20 (“the porous conductive interlayer”) can further include a conductive additive, Hao fails to explicitly recite the use of conductive wires for the conductive additive.  In the same field of endeavor, Zhamu teaches analogous art of anode compositions for a secondary lithium ion battery that comprise at least a second anode active material selected from graphite, hard carbon, soft carbon, surface-modified graphite, etc. (i.e., the same materials for carbon material 22 of first layer 20 (“the porous conductive interlayer), and further a conductive additive (i.e., analogous to the conductive additive of Hao- P17) selected from the group including metal nano wires, metal-coated nanofibers, and carbon-coated carbon fibers (P73).  
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the conductive additive of Hao that may any commercially available conductive additive known to those skilled in the art (P17) that of 
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945):  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); see also Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  

Response to Arguments
17.	Applicant's arguments filed 11/29/2021 and 1/31/2022 have been fully considered.  All previously applied rejections have been withdrawn in view of the amendments to the claims, wherein the prior art rejection of Hao et al. (US 2016/0211513) in view of Wang et al., “Nano-sized SiOx/C composite anode for lithium ion batteries,” J. Power Sources 196 (2011) 4811-4815 (copy previously provided) is withdrawn given the composite active material particles of Wang are not explicitly disclosed as comprising “one or more pores” as claimed.    Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (US 2016/0365573) as detailed above.  Any remaining pertinent arguments to the updated rejection of record are addressed below.


	In response, Hao teaches the first layer 20 (“the porous conductive interlayer”) comprises a carbon material 22 that can include one or more of graphene, graphite, carbon nanotubes, carbon black, hard carbon, soft carbon, and any other carbon materials known to those skilled in the art (P17).  Graphene has a plate-like shape; carbon nanotubes are cylindrical entities.  Accordingly, the feature argued in terms of Hao’s first layer 20 (“porous conductive interlayer”) being “a layer of spherical active material particles” is not a necessary feature of the particles 22 which can have other forms such as at-least plate-shaped and cylindrically-shaped. Furthermore, Hao teaches that the first layer 20 can further include a conductive additive such as any commercially available conductive additive known to those skilled in the art (P17).  In terms of the prior art teaching of the use of conductive wires as amended, please see the updated rejection above provided in response to the amendment.
	
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	Yushin et al. (US 2015/0162603) (at least one common inventor; no exceptions under 102(a)(1) available to disqualify the reference) teaches a spherical, porous nanocomposite comprising silicon particles, one more pores, and another material, the reference applicable in the same manner that Li '573 is applied above.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729